Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to application filed on 3/2/2021, no claims were amended. Claims 1-36 remain pending.

Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered and they are persuasive in regards to the 112 rejection, but they are not persuasive in regards to the 103 rejection.
Previous 112 rejections are withdrawn.
Applicant argues that Thomas does not mention a weight value and does not teach determine a weight value of the edge between the first and second services.
In reply, Applicant is reminded that the claims are given their broadest reasonable interpretation. In this case, the claims broadly state to “determine a weight value of the edge between the first and second services” which only requires a value for each of the services. Thomas teaches that latency is a weight value which is calculated to measure the network traffic delay between a user device and different data centers/regions (see Thomas, at least column 5 lines 57-61). This calculation is inherently performed by a processor/engine on the network. And based on the latency value of the connection/edge between the uyser and each of the data centers, Thomas then makes a determination to migrate the cloud desktop service (see Thomas, at least  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8-15,17-24,26-33,35,36 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US Patent 9537938) in view of Georgiou et al (US Publication 20170295246).
In reference to claim 1, Thomas teaches an apparatus to determine a migration recommendation of a service between geographic regions, the apparatus comprising:
a graph generator to generate an interaction graph, the interaction graph including first and second nodes and an edge therebetween, the first node representative of a first service in a first geographic region, the second node representative of a second service in a second geographic region, and the edge representative of a network path of interactions between the first and second services; (see at least column 5 lines 41-60 and column 6 lines 49-54, teaches a list of data center connections in different regions)

a recommendation engine to generate a migration recommendation to migrate the first service to the second geographic region based on the weight value of the edge (see at least column 6 lines 29-40, teaches recommending to migrate the virtual desktop).
Thomas fails to explicitly teach a weighing engine to determine a weight value of the edge between the first and second services based on a count of network interactions between the first and second services and a latency between the first and second services. However, Georgiou teaches moving applications to another location to improve efficiency (see Georgiou, at least abstract) of the application and discloses analyzing access logs based on the count of accesses and determining a latency related to the application accesses (see Georgiou, at least paragraphs 27,28). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Thomas based on the teachings of Georgiou for the purpose of deciding to migrate an element to another location which will improve the efficiency and operation of the migrated element.
In reference to claim 2, this is taught by Georgiou, see at least paragraph 29 and second half of paragraph 31 which teaches migration decision based on latency factors in different regions and latency improvement for migration.
In reference to claim 3, this is taught by Georgiou, see at least paragraph 32 which teaches latency improvement based on criteria.
In reference to claim 4, this is taught by Georgiou, see at least paragraph 28 which teaches analysis for different regions.
In reference to claim 5, this is taught by Georgiou, see at least paragraphs 46 & 48
In reference to claim 6, this is taught by Thomas, see at least column 1 lines 26-29 and column 6 lines 34,35, teaches real-time communication and latencies. 
In reference to claim 8, this is taught by Thomas, see at least column 1 lines 26-29 and column 6 lines 53-67.
In reference to claim 9, this is taught by Georgiou, see at least paragraphs 31 & 32.
Claims 10-15,17-24,26-33,35,36 are slight variations of the rejected claims 1-6,8,9 above, and are therefore rejected based on the same rationale.


Claim 7,16,25,34 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Publication 20160371508) in view of Georgiou et al (US Patent 5452292) in view of Khanchi et al (US Publication 20130286837).
In reference to claim 7, Thomas fails to explicitly teach wherein the latency collector is to determine the latency by smoothing the real-time latencies with a moving average of the real-time latencies.
However, Khanchi teaches collection network congestion statistics (see Khanchi, at least paragraphs 7-8), and discloses utilizing a moving average technique for smoothing out the calculated values (see Khanchi, at least paragraphs 55-57).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Thomas based on the teachings of Khanchi for the purpose of utilizing normalized latency values when making network management decisions.
Claims 16,25,34 are slight variations of the rejected claim 7 above, and are therefore rejected based on the same rationale.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



March 12, 2021

/RAMY M OSMAN/Primary Examiner, Art Unit 2457